PER CURIAM.
This case was decided by the trial judge before the decision in Diffenderfer v. Diffenderfer, 491 So.2d 265 (Fla.1986), concerning the consideration of retirement benefits as a marital asset. Because the husband’s retirement benefits constitute a substantial factor in the issues raised on appeal and the record is unclear as to the trial court’s consideration of those benefits, we remand this cause to the trial court for further proceedings in accord with Diffen-derfer and for the entry of a supplemental final judgment reflecting the court’s findings and rulings concerning those benefits. The trial court may, at its discretion, receive further evidence and argument and, if it is determined to be appropriate, may modify any of the awards made in the final judgment in light of its reconsideration of the Diffenderfer issue. The supplemental final judgment will be subject to appeal by either party.
ANSTEAD, DELL and WALDEN, JJ., concur.